Citation Nr: 1127752	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to December 1974 and from November 1977 to December 1981.  The Veteran also served in the Reserve from December 1974 to October 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In a September 2009 decision, the Board denied the Veteran's appeal as to entitlement to service connection for PTSD.  He appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in February 2011 the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the September 2009 Board decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

The instructions in the joint motion were for the Board to address the Veteran's alleged stressor involving his emergency room and ambulance duty (in-service medic/paramedic duty), and to fully discuss the lay statement of "J.H." dated in December 2007.  


FINDINGS OF FACT

1.  The Veteran's alleged in-service stressors have not been verified.  

2.  The psychiatric diseases from which the Veteran has suffered since he filed his claim in 2004 did not have onset during his active service and are not related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for PTSD.  The record shows that over the years, the Veteran has attributed his PTSD symptoms to a number of non-service related causes, initially claimed that his PTSD was due to in-service emergency room and ambulance duty, and then alleged that his PTSD was the result of being a sexual assault victim during service.  

As an initial matter, the Board notes that the RO has been unable to obtain any service treatment records pertaining to the Veteran's Reserve military service.  As the Veteran's service personnel records contain a copy of the Veteran's May 1974 oath of enlistment in the Army Reserve, it is not entirely clear to the Board whether the absence of any service treatment records from the Veteran's period of reserve service is because no records ever existed or because those records were lost.

However, in reviewing the Veteran's claims, the Board has considered the Veteran Court's statement in Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that: 

[I]n cases where, as here, the appellant's SMR's have been lost or destroyed, the Board's obligation to provide well reasoned findings and conclusions to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened duty in mind.  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id., see also 38 C.F.R. § 4.125(a) (2010).  

VA recently revised the rule which addresses service connection for PTSD. 75 Fed. Reg. 39843 (July 13, 2010).  That revision applies to all claims pending before VA on or after the rule's effective date as is applicable here, and is as follows.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (as amended).  

Here, VA treatment records show a medical diagnosis of PTSD.  Thus, this case turns on the second required element listed above, the occurrence of an in-service stressor.  The Veteran does not allege that his PTSD resulted from combat with the enemy and the record is absent for any evidence that the Veteran engaged in combat with the enemy.  Therefore, his lay testimony cannot, by itself, establish the occurrence of the alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must contain corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).

Nor has he alleged an in-service stressor related to fear of hostile military or terrorist activity.  Hence, the July 2010 amendment to 38 C.F.R. § 3.304(f) is not for application.  

Other than a statement in his original application for service connection for PTSD, he has referred to a stressor involving personal assault.  VA has issued a specific regulatory subsection for such claims, as follows:  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred  

38 C.F.R. § 3.304(f)(5) (75 Fed. Reg. 39843 (July 13, 2010)) (formerly 38 C.F.R. § 3.304(f)(4)).  

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Veterans Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."  In December 2005, M21-1, Part III was rescinded and replaced with a new manual, M21-1MR, which contains the same PTSD-related information as M21-1, Part III.  The corresponding new citation for M21-1, Part III, 5.14(c) is M21-1MR IV.ii.1.D.14 and 15.

The aforementioned Manual lists evidence that might indicate occurrence of such a stressor, including lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

VA received the Veteran's application for disability compensation in March 2004.  In that application, he claimed entitlement to benefits for disability resulting from PTSD and hepatitis C.  The hepatitis C claim is not before the Board.  He explained how his disabilities are related to his military service as follows:

As a medic I was assigned to the emergency room and ambulance duty at Schofield Barracks.  During that time I went through their first Emergency Medical Technician training course given at the ER on base.  Before and after my training I was almost constantly covered with blood from vehicle/training accidents.  I believe that I was exposed to Hep C at that time.  I was very bothered by what I had seen and dealt with on ER and Ambulance duty, I did not receive any counseling other than to "Get back out there" and do my job, which I did.   

This statement in his March 2004 claim is the only reference found in the claims file to any stressor involving his in-service emergency room and ambulance duties (or paramedic duties).  There are records of VA psychiatric treatment associated with the claims file, but those records contain no reference to his in-service paramedic duties.  

The Board will explain the significance of this fact further along in this decision.  

The earliest post service treatment records associated with the claims file are January 1998 VA psychiatric treatment notes documenting that the Veteran  requested therapy for PTSD.  He reported that he had been increasingly depressed over the breakup of his marriage and demands for nine hundred dollar per month child support which he reported left him without enough money to eat.  He reported that prior to these events, his depression began in approximately 1990.  He reported that as a paramedic for the fire department he worked over six hundred hours of overtime in one year and was in an emotionally abusive marriage, and then "imploded" after the death of his eight year old daughter.  

As to his military service, he reported that he joined the Reserves in 1973, went on active duty in the Army from 1977 to 1981 and was a medic spending his last two years serving in Hawaii.  

Importantly, there is no mention of any in-service stressor at this time, only severe post-service stressors.   

Notes from April 1998 include an assessment of PTSD; coping with severe social stressors. 

During this treatment, the Veteran's distress was attributed to an emotionally abusive marriage and a stressful job as a paramedic (post-service) which exposed him to frequent trauma.  He was diagnosed with PTSD, depression with recent suicidal ideation, and possible polysubstance dependence.  Such facts (indicating post-service stressors) provide highly probative evidence against this claim. 

From these notes one could not discern any relationship between his military service and his psychiatric problems because all references were to post service events.  The Board finds that if psychiatric problems were related to his military service, the undersigned would expect to find at least some reference in this regard, given the context of his seeking psychiatric treatment. 

The next notes of psychiatric treatment are from October 2001.  Those notes state that the Veteran dropped in after a three year hiatus.  The clinician noted that the Veteran was "particularly interested in resuming medication and "psychotherapy" for "post-traumatic stress disorder."  This was described by the clinician as the Veteran's explanation for his outbursts of anger against his former spouse and a reason to get intoxicated.  After repeated questioning, the Veteran admitted to getting intoxicated almost every day for the past year.  He also reported difficulty with child visitation issues related to his divorce.  The clinician stated that the Veteran was evasive as to his substance abuse issues, reported difficulty finding employment, difficulty finding a place to stay, and difficulty finishing a training program.  He reported problems with his ex-wife.  Assessment at that time was substance abuse.  

Of note, the clinician opined that "[the Veteran's] self diagnosis sounded like he might be wanting to get compensation from the VA, although he never said so, but at least as a defense against examining his substance abuse."  

Diagnosis was of substance abuse, with significant denial and significant impairment of functioning, which the Board finds only provides evidence against the Veteran's claim.  

This clinician's assessment of the Veteran's self diagnosis is evidence against the Veteran's claim because the clinician, who is an expert, did not diagnose PTSD but rather viewed the Veteran's self diagnosis as motivated by a desire for VA compensation benefits and an attempt to avoid his actual problem.  

December 2001 treatment notes, signed by a psychiatrist, include that the Veteran described legal problems involving child support and that: 

[h]e insists that he has PTSD as a result of being abused by her.  He has evidence from web of spousal abuse leading to PTSD.  It is striking however, his insistence on this, as it has no gain that I can see, except to support his position as a victim, and perhaps to link these sx to his prior work as EMT/Ambulance worker.  He readily says that marriage was the trauma, just that he could not tolerate work stresses, which was high, due to his stress at home.  

That physician diagnosed alcohol abuse and adjustment disorder with an Axis II diagnosis of personality disorder, which the physician indicated may be his primary diagnosis.  

The Veteran's reference to abuse from his spouse and high stress from his post-service employment again provides particularly negative evidence against this claim because his reference indicates psychiatric problems due to stressors that have no association with his active service. 

Notes from March 2002 include that the psychiatrist told the Veteran that he could not support a diagnosis of PTSD as he had gone along with initially, but could endorse that his anger was destructive to him and his wife.  The diagnoses from December 2001 were repeated.  

The next treatment records are from December 2002.  At that time he sought substance abuse treatment for alcohol and methamphetamine abuse.  The clinician noted that the Veteran had experienced a series of financial, marital, and social problems caused by his substance abuse, but that he viewed PTSD as his psychiatric problem and his former spouse as the reason for this PTSD.  The clinician also reported that the Veteran was not compliant with his medication and continued to use drugs and alcohol.  He was diagnosed with alcohol and amphetamine abuse and major depressive disorder.  

In September 2003, the Veteran reported that he had worked as a paramedic until 1993, but quit because of PTSD related to his post-service employment.  

These entries are consistent with the earlier ones and are evidence against his claim because they tend to show that any psychiatric disease from which he suffered, including PTSD, had to do with events that occurred after service - his post-service employment and his marital difficulties.  

In December 2003, the Veteran was given a military sexual trauma screening by VA and denied experiencing military sexual trauma in the past, again providing evidence against this claim because it is his own assertion that he experienced no sexual trauma (his latter assertions of being the victim of a rape are totally inconsistent with this report).  

From these records the Board determines that the Veteran did not mention his military service as having anything to do with his psychiatric symptoms.  Rather he consistently referred to marital issues and the stress of working as a civilian paramedic.  From these records the Board also determines that the Veteran was actively seeking a diagnosis of PTSD in early 2002 and then was eventually diagnosed with PTSD but that diagnosis was not based on his military service.  The Veteran himself believed that he had PTSD due to post-service events.  

The next treatment notes are from approximately one year later, in January 2004.  These show that he was residing in a CMA environment and refers to his being clean and sober.  There are vocational rehabilitation notes from this period.  February 2004 notes document that he was in group sessions for substance abuse issues and had reported that the girl friend who had put him out of his home for drug use had died the past week.  

In March 2004, the Veteran filed his claim for PTSD, referring only to his duties as a paramedic in the military as the basis for his PTSD.  

There are treatment records over the year or so following the December 2003 notes that refer to his participation in a compensated work therapy program  and his efforts to obtain employment.  

The Veteran's claim was denied in July 2004.  

May 2005 VA psychiatric treatment notes contain the first report of a specific event described in terms of a PTSD stressor.  He reported that he had a recurring flashback of a child being hit by a bus and that he gets near panic when a bus is near.  He reported that at the time he was an emergency medical technician (EMT) called to the scene of the accident and that he was then unable to continue in that field because whenever he interviewed for a job he would break into tears.  

This report is evidence against his claim because it is a report of PTSD symptoms related to a post-service, rather than an in-service, stressor.  If the Veteran had symptoms related to his time in service as a paramedic it does not follow that he would neglect to report such in the context of treatment, but instead rather refer to a post-service event that occurred while working in the same capacity.  In this regard, it is important for the Veteran and the parties of the joint motion (JMR) to note that the Board is not saying that the one excludes the other but the Board does find it important that there is no mention of his military service as a paramedic giving rise to symptoms, but there is consistent mentions of post service event.  

Simply stated, if his military service as a paramedic had any relationship to his symptoms, the Board would expect to find at least some reference to such in this context.  In short, this reporting of a post service paramedic related incident with no reference to his military paramedic service is evidence that he had no symptoms related to his military paramedic service because if he did, he would have at least said something about it, undermining the Veteran's credibility that he has any problems associated with his military service.   

In July 2005, he was seen by a VA psychiatrist who noted that the Veteran had served in the Army as a medic, but appeared to have no trauma related to service (providing evidence against this claim).  At the time, he was given a diagnosis of depression and alcohol dependence in early remission.  Again, his service as a medic/paramedic in the military had been considered by a psychiatrist but the psychiatrist determined that there was no trauma related to service.  This is evidence against his claim that he has a psychiatric disease due to his duties as a medic/paramedic in military service, including PTSD.  

In his July 2005 notice of disagreement, the Veteran reported that he was working on a statement of his in-service stressors, but provided no further details.  

Thus, although the Veteran was seeking mental health treatment and had sought a PTSD diagnosis for several years, by August 2005 there was no mention of an in-service stressor in the treatment notes.  He did refer to an event involving a child, which obviously was post service, and difficulties with his marriage, divorce, and child support issues (also post-service issues).  It is unbelievable that he would have symptoms related to an in-service stressor and at the same time have only reports of other post service stressors to treatment providers.  This tends to show that his psychiatric problems have nothing to do with any event that occurred during service.  

Also associated with the claims file are records of psychiatric treatment at a Vet Center, beginning in August 2005.  Those notes list that he had PTSD due to sexual assault and are the earliest mention in the record of an in-service personal assault.  These notes document his report as follows:  "Pt was assaulted and raped by 3 African American males.  Pt. had been drinking and states they jumped him and he wasn't able to protect himself."  

The Veteran described his substance abuse as related to this alleged assault.  However, Vet Center records also record that the Veteran reported that at age fifteen, he was drinking every day and that this heavy drinking continued through his period of service and afterwards.  From this finding it does not follow that his substance abuse resulted from any event during service.  Nor does it follow that his substance abuse after or during service was a behavioral change because by his own account the substance abuse preceded service.  Simply stated, the facts of this case provide particularly stark factual evidence against the Veteran's central contentions. 

In January 2006, the RO issued a statement of the case, noting that the Veteran had not provided any in-service PTSD stressors.  In February 2006, the Veteran filed his substantive appeal.  Attached was a VA Form 21-0781a "STATEMENT IN SUPPORT OF A CLAIM FOR SERVICE CONNECTION FOR POST-TRAUMATIC STRESS DISORDER (PTSD) SECONDARY TO PERSONAL TRAUMA" the Veteran listed that the stressful incident occurred in March or April 1975 while on TDY training Unit Supply and Armorer, with an Army Reserve unit.  He included this with his substantive appeal dated that same month.  

He reported that he had been out drinking with a other men and when he came to he was bent over vomiting and being sexually assaulted at the same time.  He reported that the soldiers were African American, one of them was a sergeant, some of them were from his barracks, and they took turns sodomizing him.  He reported that there could have been five of them, that he kept passing in and out, and that he woke up in the barracks in his bunk, kind of dressed.  He also reported that the unit was a rough unit with a lot of drug dealing going on and that it was a racist unit with the racism that of blacks against whites.  

He reported that he had not sought medical treatment or counseling and had not requested a change in duty assignment or work duties because he left the area after the assault and the men who assaulted him were not in his permanent unit.  He reported that he gradually stopped going to monthly Reserve meetings.  He stated that he began drinking a lot after the alleged event as a way of dealing with it.  He reported that he missed Reserve meetings and was eventually reduced in rank.  He stated that after a time he felt that by reenlisting to go to active duty as a medic he could help other soldiers.  He reported that being on active duty was different that being in the Reserves and was occupied around the clock, unlike his time in the Reserves when he had too much time to reflect on the alleged sexual assault.  

He attributed his inability to retain employment to this alleged event, and was homeless for five years beginning in the year 2000.  He reported that he had been a paramedic/engineer with a county fire department but could not continue working because of his PTSD symptoms and dealing with life and death situations, that he found that he could not save everybody, and that he continued to have a hard time working around black men. 

He reported that he first had his symptoms shortly after the alleged traumatic event.  He also stated that when he went on active duty in the Army he did well because he was helping people and felt driven.  He stated that he never reported the alleged incident to civilian or military authorities.  He stated that he had rectal trauma but did not report that trauma.

Addressing a request to indicate any alternative evidence that he wished to submit or supporting evidence, the Veteran stated a follows:  "My parents are deceased; I cannot get any affidavits from them.  I have not mentioned this incident to any one until recently when I told my counselor."  

The Veteran's service treatment records are negative for any complaints of or treatment for any acquired psychiatric disability, including PTSD, or for any report of sexual assault.  

His service personnel records confirm that the Veteran did receive training in Unit Supply and Armor for six weeks in 1975.  However, there is nothing in these records to support the Veteran's contention that he was reduced in rank from an E3 to an E2 for missing reserve meetings.  As the Board has noted above, the Veteran's service personnel records do include records as early as May 1974.  Accordingly, if the Veteran was subject to any disciplinary action while in the Reserves, the Board considers it likely that such a proceeding would be documented and included in the Veteran's personnel record.  This is particularly true since the service personnel record contains a March 1981 notice to the Veteran that his check-cashing privileges at Army facilities have been suspended, the only evidence of any disciplinary action taken against the Veteran while he was in the military.  Indeed, the Veteran's service personnel records reflect that at least during his period of active duty, the Veteran was considered a good soldier.  This is not evidence favorable to his claim.  

Based on the above, the Board finds that the service personnel records are evidence unfavorable to his claim because the records tend to show that he is not credible in his report of a reduction in rank.  As other inconsistencies are present in this case, this indication of a lack of credibility is in keeping with a good deal of the record.  

VA notes again mention PTSD in June 2007.  This is the first evidence of his report in the context of VA treatment of the alleged in-service assault.  At that time he sought admission to the VA PTSD Residential Rehabilitation Program.  He was diagnosed with PTSD, alcohol dependence, and a possible mood disorder, as well as a history of personality disorder.  Some factors contributing to the Veteran's current condition were noted to be a childhood with prominent neglect, unemployment, limited friend/family relationships, financial strain, and recent homelessness.  A psychiatrist recorded the Veteran's report as follows:  

Pt relates his current symptoms to an event that occurred in 1975 when he was "sodomized".  He was in the Army reserves at that time.  "We were out in the woods partying and I passed out.  I was coming to a few times and I was puking.  I remember having my pants down."  Says he remembers some African American men who were sexually assaulting him.  Pt says his PTSD symptoms have decreased over the years but he still struggles from depression, lack concentration, difficulty holding a job, and isolation.  Says the HVRP program in 2003 was helpful;, but he didn't have a chance to work through this particular trauma.  Pt. joined Army reserves in 1975 and then became active duty in 1977.  Served 4 years in Kentucky and Hawaii as a medic.  No combat exposure.  Then served as a firefighter from 1986 - 92.  After 1992 he became homeless and used drugs/alcohol heavily. 

In February 2008 the RO received two letters both dated in December 2007.  The first, dated December 20, 2007,  is signed by someone with the initials "J.C." the text is as follows:  

My name is [J.C.] and I have known [the Veteran] for twenty five years.  Soon after we became friends I went to his house and I found [the Veteran] very upset, he had been drinking.  After repeatedly asking him what was wrong, [the Veteran] broke down and told me that he had been sexually assaulted when he first went through training in the Army.  I talked with him for a long time.  We could talk because I was a vet also.   We later both went through HVRP in Menlo Park VA at different times.  We would run into each other at AA meetings throughout the years.  I later found out that he also went through the PTSD program.  I told him that I was glad and reminded him that he told me what he had been through, so I understood.  This statement is in support of what he told me.  I hereby certify the above facts are true and correct to the best of my knowledge and belief.  

The second letter, dated December 28, 2007, is signed by someone with the initials "J.H." and provides as follows:  

I grew up with [the Veteran] in  [ ].  After he joined the reserves I saw him off to training.  I remember that he came back proud that he had gone through Infantry training.  He went back for more training.  When he came back this time he was different.  He didn't want to hang out and he didn't want to talk about the army.  I didn't know for a long time, maybe a year, that he had been raped by some other soldiers.  He said he had been drinking when they did it to him.  I know he hated the reserves and went into the real army to get away from it.  I hereby certify the above facts are true and correct to the best of my Knowledge and belief.  

It is important for the parties to the JMR and the Veteran to understand that the Board assigns these letters no probative weight favorable to the Veteran's claim, but the Board does find the letters, when taken in context with a statement provided earlier by the Veteran, to be evidence unfavorable to his claim.  This is because (taken together the Veteran's prior statements) these letters tend to show that he is not credible.  The Veteran has submitted evidence inconsistent with his own earlier statements regarding what happened to him during service. 

For example, the Veteran wrote in February 2006 that he had not mentioned the incident to anyone until recently when he told his counselor.  This is in keeping with the initial report in August 2005 from the Vet Center.  But according to J.C. and J.H. he told both of them about the alleged rape years ago.  J.C. states that he knew the Veteran for twenty five years and that the Veteran told him about the alleged rape soon after they became friends, while J.C. reports that the Veteran had been drinking when the Veteran told him about the rape.  J.C. also stated that he would run into the Veteran throughout the years at AA meetings and he had reminded the Veteran that the Veteran had told him what he had been through.  

While one could construe the last part of that statement as reminding the Veteran of something he had forgotten, that does not account for J.H.'s statement as to the inconsistency with the Veteran's February 2006 report.  

J.H. stated that when the Veteran came back from his additional training the Veteran did not want to hang out and did not want to talk about the Army and that J.H. did not know for about a year that he had been raped by some other soldiers.  This is clearly a reference to a year after the Veteran came back from training and is. Therefore. a report similar to J.C.'s (that the Veteran told him about the rape many years ago).  Those statements are inconsistent with the Veteran's February 2006 report.  It also begs the question that, if the Veteran had told two people of the alleged in-service rape why he did not mention it to anyone in the context of seeking mental health treatment between 1998 and August 2005, particularly given that he actively sought a diagnosis of PTSD for post-service events during that time.  

Also of interest is that the letters from J.C. and J.H. are similar in both style and wording.  First, the letters were obviously created on the same machine as the margins and font are the same.  Both letters include the sentence, "I hereby certify the above facts are true and correct to the best of my knowledge and belief."  Both letters use a non-indented paragraph style.  The letters are too similar in these respects to find that they were not created on the same machine.  J.H. identifies his address as in the state of New York and J.C. identifies his address as in the state of California.  The letters are dated 8 days apart.  There is no indication that J.H. or J.C. knew each other or would typically come in contact with each other, given their addresses.  These facts tend to show that the Veteran had an active participation in the creation of this evidence impacts negatively on the credibility of the letters because it tends to show that the letters have been heavily influenced by the Veteran.  

Taken the fact that the Veteran stated in 2006 that he had not told anyone about the alleged in-service rape until he recently told his counselor and the striking similarities in the form of the letters from J.C. and J.H. the Board assigns no probative weight to the content of those letters because the Board finds the letters to lack credibility.  If the letters were written by two different individuals, it appears from the above that the letters are more in the way of helping a friend and highly affected by bias.  

This analysis of the Board's applies to the report from J.H. that the "when the Veteran came back this time he was different, he didn't want to hang out and he didn't want to talk about the army."  While this does purport to report behavior changes, the Board finds the letter too tainted by the above enumerated facts, to afford this report of alleged behavior changes any significant weight.  

Also considered by the Board is the letter from the Veteran's Vet Center counselor, "P.B.," received in June 2008.  His counselor stated that the Veteran reported in their second meeting that he had been raped by several African American soldiers during training.  His counselor stated that he found the Veteran's behavior after the assault to be consistent with that of rape victims.  He stated that the Veteran withdrew from others, felt dirty and stigmatized, and that he talks about feeling permanently stained.  He also noted the Veteran's report of difficulty with alcohol and difficulty maintaining employment and the counselor's comment that the Veteran's his eventual rejoining the military was a way to obtain structure that he could not obtain on his own.  His counselor stated that he was fully convinced that the Veteran was assaulted as he reported.  

The Board has considered this letter, including the counselor's belief that the Veteran was credible and his report that the Veteran's reported behavior was consistent with the behavior of a rape victim.  The Board recognizes that the Veterans Court has held that when the claimed stressor is an in-service personal assault, a mental health professional's opinion may be considered as corroborating evidence.  Patton v. West, 12 Vet. App. 272, 280 (1999).  The Board acknowledges that P.B. treated the Veteran for a number of years and had an opportunity to observe the Veteran during this period.  Additionally, while it is not entirely clear the nature or extent of P.B.'s training and education, he has stated that he has twenty two years of experience treating PTSD and substance abuse.  As such, his opinion warrants serious consideration by the Board.  

However, considering this report, together with the inconsistencies in the Veteran's other reports (such as who he told about the alleged rape and when) and the timing of his report of the alleged rape taken in view of his history of seeking mental health treatment as far back as 1998, the Board finds that this letter is not significant enough to have much effect on the scales weighing favorable and unfavorable evidence.  

All of the alleged behavioral indicators mentioned in the June 2008 letter were reported to the counselor by the Veteran.  There is no other evidence in the claims file to indicate that the Veteran felt stigmatized and dirty or withdrew from others following the time of his training during which he alleges to have been raped.  While he may have rejoined the military for the reasons that the counselor reported, he may have also rejoined the military for any number of other reasons.  While the counselor may have believed the Veteran, the Board has before it the discrepancies already noted, discrepancies that the counselor does not mention.  In sum, the Board finds this letter to lack any significant probative value when taken into consideration with the rest of the evidence of record.  

The Board finds that submitting the claims file to another medical professional for an opinion as to any evidence of behavioral changes indicative of and in-service personal assault would not be of any help in this case.  The critical question in this case is not a medical determination, but a factual determination regarding the Veteran's own credibility and the stressors that are alleged to have caused the Veteran's problems.  Therefore, additional medical evaluations will not provide a basis to grant, or deny, this claim.

As to the alleged personal assault stressor, the Board finds that the occurrence of the personal assault stressor has not been verified.  All information as to that stressor comes to the Board either based entirely on the Veteran's accounts made many years after the fact or by way of letters from J.C. and J.H. that contradict what the Veteran had said prior to those letters - that he had not told anyone until he told his counselor just shortly before January 2006.  

Beyond the fact that the personal assault stressor has not been verified (a situation that is not uncommon in many such situations), the Board finds significant highly probative evidence against the claim that the assault ever occurred, including, but not limited to, the post-service medical record.  In this regard, it is important to note that this is not a case of a Veteran who did not seek treatment out of embarrassment, only to provide information regarding the assault decades later, but a Veteran who sought out treatment for PTSD based on post-service events and problems that had nothing to do with the Veteran's service, only changing his recollections at about the same time the Veteran applied for VA benefits.  The Board finds this change of recollection at about the same time the Veteran applied for benefits is not a coincidence.   

The Board has considered the Veteran's statement, submitted in March 2009, in which he asserted that he did not disclose the alleged sexual assault when he first filed his claim because he was concerned that everyone would find out about it and look at him differently.  The Board does not afford this explanation any significant weight.  The Veteran did provide an account of an in-service stressor to a Vet Center counselor and has provided letters from J.C. and J.H. in which they allege that he told them about the assault years earlier.  Thus, it appears disingenuous to the Board that the Veteran would have been concerned with what someone thought of him at VA given the letters from J.C. and J.H.  That is not to say that the Board believes the accounts provided by the letters from J.C. and J.H., just that this explanation in March 2009 is simply one more inconsistency and the Board does not find it compelling.  

The Veteran received treatment from VA for many years without ever disclosing this alleged assault and indeed, just a few months before he filed his claim, he denied any military sexual trauma.  The Board recognizes the sensitive and traumatic nature of a sexual assault and realizes that a victim of such an assault might be reluctant to disclose that such an assault occurred.  In this regard, it is also important to note that this case has been to the Veteran's Court and returned to the Board based, in part, due  to an inadequate statement of reasons or bases (page three of the JMR) and the Board believes that it must be absolutely clear as to why it is denying this claim, notwithstanding the sensitive nature of sexual trauma.  

In this regard, the Board finds it significant, and indeed suspicious, that the Veteran first revealed his alleged in-service assault only after his service connection claim had been denied for lack of an in-service stressor.  Prior to this time, the only stressors the Veteran described in treatment records were non-service connected stressors related to his former marriage, his post-service work as a paramedic, and the various personal, legal, and financial consequences of his substance abuse, providing what the Board can only describe as particularly negative evidence against this claim.   

The Board has considered the Veteran's report that his alcohol abuse worsened following the alleged in-service sexual assault.  However, it appears from the evidence of record that the Veteran drank heavily before, during, and after his military service.  Furthermore, the Veteran has described significant post-service stressors including marital discord and a traumatic job.  Accordingly, the Veteran's long history of substance abuse has little probative value in corroborating his alleged in-service stressor.

With regard to the JMR and the alleged second stressor, the Board find his report from March 2004 - that he was bothered by the blood during his service and training as a paramedic while in service, to be a credible statement of a series of events associated psychiatric symptoms.  The Board find that while he may have seen or even been covered in blood during military service as a medic, his report of this as a stressor leading to PTSD is not credible.  He reported this once - in his claim - but it is important for the parties of the JMR to note that he has not mentioned in-service exposure to blood or injuries as the cause of his PTSD, nor alleged any symptoms related to such, at any later time during the course of his claim and appeal.  The Board would expect some mention of his in-service time as a paramedic in the context of his reports concerning symptoms of PTSD, if, indeed, he had any symptoms related to such service.  Indeed, he reports that his time on active duty as a medic was beneficial to him.  The suggestion that the Veteran's has PTSD based on being "very bothered by what I had seen and dealt with while on ER and Ambulance duty" in light of a clear and unambiguous medical history in which the Veteran specifically, repeatedly, and clearly cites as his problems/stressors (post-service events) but then fails to even mention this issue, strains all reasonable credibility standards.  In this regard, unlike the Veteran's alleged sexual trauma, there would be no even arguably coherent basis for the Veteran to fail to cite to this stressor when he is citing other stressors that he believes have caused his PTSD.

For example, the Veteran reported in May 2005 that he had nightmares about a child who was injured when he was working as a paramedic and that it was that event that gave rise to his inability to work in that field again because he broke down in tears when interviewing for jobs.  From this context, it is clear that he was referring to an event that occurred after his military service.  It does not follow that he would report this event and fail to mention that he had difficulty as a paramedic during service, when he was exposed to blood, years earlier.  

Based on these facts the Board finds that his reports of PTSD due to exposure to blood and/or injuries during service, and his alleged problems associated with that stressor, are not credible.  His own prior statements provide evidence against this claim.

The Veteran has been diagnosed with psychiatric disease other than PTSD during the course of his claim and appeal.  In this regard, the Board has not limited its consideration to whether service connection is warranted to PTSD but has also considered whether service connection is warranted for any of his diagnosed psychiatric diseases.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board, however, finds that his reports and those of his friends are not credible.  The lack of any reports of psychiatric symptoms during service coupled with the lack of credibility of the Veteran are evidence unfavorable to a grant of benefits for any psychiatric disorder.  The Board finds no credible evidence favorable to a grant of service connection for any psychiatric disorder.  

In this case, the evidence contains many inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)  Such a finding makes the adjudication of this case complex, diminishing the effective use of medical evaluations which may be based, in part, on symptoms or a history from the Veteran that are highly, and deliberately, inaccurate.  After careful consideration of all the credible evidence, particularly the medical evidence before the Veteran filed his claim (when the Veteran had no reason to mislead), the Board finds that the preponderance of the evidence supports a finding that the Veteran's alleged in-service stressors have not been verified, that key stressors cited by the Veteran never occurred, and that the factual evidence against this claim is overwhelming.  Accordingly, entitlement to service connection for PTSD must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Veterans Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection.  The veteran must also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify the Veteran was satisfied by letters sent to the Veteran in May 2004 and March 2006.  The Veteran was informed of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, some of these notice letters were not provided to the Veteran prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect).

Although the March 2006 notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of supplemental statements of the case issued in August 2007 and June 2009.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

The Board notes that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).

Here, it does not appear that the Veteran was informed of this.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds no evidence that the Veteran was prejudiced by any notice error.  He has submitted alternative evidence in an attempt to corroborate his alleged in-service assault such as statements from two friends and his counselor, as well as private treatment records, and has been given ample opportunity to develop his claim.  Moreover, in his February 2006 stressor statement he referred to the very types of evidence that the particular notice is supposed to make him aware of - such as behavior changes, performance changes, visits to medical or counseling clinics without even without a specific diagnosis or ailment, requests for change of military occupational specialty or duty assignment, increased use of leave, changes in performance evaluations, change in use of prescription or over the counter medication, and any report to police, judiciary, chaplain, or military or civilian authority.  The Board finds that the Veteran, and his attorney, clearly understands what information is required to prevail in this claim and what evidence would be considered in determining whether service connection is warranted. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all evidence necessary for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, service personnel records, and VA and private treatment records.  While it appears that the Veteran's service treatment records from his period of Reserve service are not of record (this is not clear, and entirely possible, if not likely, that there are no records in this period of time for the Veteran), the RO made all reasonable efforts to obtain these records.  The Board therefore finds that further attempts to obtain those records would be futile.  

The Board has also considered whether the Veteran should be afforded a VA examination of his psychiatric disorders, but he already has diagnoses and there is adequate evidence of record to determine whether the Veteran's alleged in-service stressor can be verified and whether his disability is related to his active service.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


